Order denying motion to dismiss the complaint on the ground that it sets forth a cause of action of which the court *737will not take jurisdiction, and. resettled order directing an examination of the appealing defendants before trial and the production of certain books, records and papers affirmed, with ten dollars costs and disbursements. The examination will proceed on five days’ notice. Appeal from order dated September 30, 1936, dismissed. No opinion. Lazansky, P. J., Young, Johnston, Adel and Taylor, JJ., concur. [See ante, p. 735.]